Citation Nr: 1203395	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder to include depression or dysthymic disorder.

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder and depression or dysthymic disorder.

3.  Entitlement to a rating higher than 20 percent before April 4, 2008 and a rating higher than 40 percent since April 4, 2008 for a lumbar spine disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment to the left eye by the Department of Veterans Affairs in April 2007.  





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1958 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2005 and September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO).

As the record contains diagnoses of psychiatric disorders other than posttraumatic stress disorder, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

During the pendency of the appeal, in a rating decision in February 2009, the RO increased the rating for the lumbar spine disability from 20 percent to 40 percent, effective April 4, 2008, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran had requested a hearing, but the Veteran withdrew that request in writing in March 2010.

In March 2011, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901, the Board requested an advisory medical opinion from a VA ophthalmologist and received his report dated in April 2011 and an addendum dated in June 2011.  In July 2011, the Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran's representative submitted additional argument.

The claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in July 2003, the RO denied the claim of service connection for depression, after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

2.  The additional evidence presented since the rating decision in July 2003 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for a depression or dysthymic disorder.

3.  There is no competent and credible evidence that the Veteran currently has a diagnosis of posttraumatic stress disorder.

4.  From September 21, 2004, to April 4, 2008, arthritis of the lumbar spine with spinal stenosis was manifested by pain and flexion to 45 degrees, extension was limited to 10 degrees, and the combined range of motion was 145 degrees due to functional loss due to pain; instability was not demonstrated.

5.  From April 4, 2008, the arthritis of the lumbar spine with spinal stenosis is manifested by limitation of flexion to 30 degrees without instability or neurological deficit.

6.  The Veteran had cataract surgery of the left eye by VA in April 2007 and subsequent surgery treatment, not by VA, for a detached retina; the treatment by VA was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA and the Veteran signed an informed consent, which included a detached retina as one of the risks to cataract surgery of the left eye. 

7.  The Veteran had cataract surgery of the left eye by VA in April 2007 and suffered from a detached retina but subsequent surgery treatment not by VA resulted in the Veteran's current disability, interoccular pressure and uveitis.  


CONCLUSIONS OF LAW

1.  The additional evidence presented since the rating decision in July 2003 is new and material, and the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  Posttraumatic stress disorder was not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

3.  The criterion for a rating higher than 20 percent rating from September 2004 to April 4, 2008, for arthritis of the lumbar spine with spinal stenosis have not been met; the criteria for a rating higher than 40 percent from April 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243. (2011).

4.  The criteria for disability compensation under 38 U.S.C. § 1151 for additional disability due to treatment by VA in April 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

On the new and material evidence claim, as claim is reopened and remanded, further discussion here of compliance with the VCAA is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

On a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  




The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2004 and in May 2008.  The VCAA notice included the type of evidence needed to substantiate the claim of service connection for posttraumatic stress disorder, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The VCAA notice also included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment. 

The VCAA notice included the type of evidence needed to substantiate the claim under 38 U.S.C.A. § 1151, namely, evidence of additional disability, evidence of VA treatment, evidence of fault on the part of VA in providing the treatment, resulting in additional disability; or the additional disability was not a reasonably foreseeable event of VA treatment.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.






As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in February 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in April 2004, in November 2004, and in April 4, 2008, on the claim for increase and in November 2004 for the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder and dysthymic disorder. 






The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability of the lumbar spine and to determine whether any current psychiatric disability is related to service.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. §4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On the claim under 38 U.S.C.A. § 1151, in March 2011, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The Board finds that the VHA opinion obtained is sufficient, as the opinion addressed the significant facts of the claim and provide a rationale for the conclusions reached in the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material for Service Connection for Depression or Dysthymic Disorder

If a prior rating decision by the RO becomes final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.  Otherwise, the Board is without jurisdiction to consider the substantive merits of a claim of service connection in the absence of a finding that new and material evidence has been presented.

The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

As the claim was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claims.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).





Procedural History and Evidence Previously Considered

The Veteran is service connected for a lumbar spine disability.  Secondary service connection may be warranted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

In November 2002, the Veteran filed a claim of service connection, asserting that depression was secondary to his service-connected lumbar spine disability.

On the basis of findings on a VA examination in April 2003, in a rating decision in July 2003, the RO denied service connection for depression as secondary to the lumbar spine disability.  After the Veteran was notified of the adverse determination and of his right to appeal, he did not appeal the rating decision and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The evidence at the time of the prior final denial in July 2003 is summarized as follows:

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of any psychiatric disorder.

After service, on VA examination in April 2003, the VA examiner was asked to determine whether the Veteran had a depressive disorder and if so, whether it was secondary to the Veteran's service-connected lumbar spine disability.  The VA examiner noted the Veteran served in Vietnam and received a purple heart for wounds from a mortar attack.  The Veteran also was in combat.  The Veteran admitted to nightmares, but he was not really troubled by his military experiences.  The VA examiner concluded that the Veteran did not meet the diagnostic criteria for any psychiatric disorder.



Additional Evidence

On VA examination in December 2004, the VA examiner was asked to determine if the Veteran suffered from posttraumatic stress disorder.  The VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  The VA examiner diagnosed dysthymic disorder to reflect the Veteran's chronic depression, but not severe to warrant a diagnosis of major depressive disorder.  

As the evidence relates to unestablished fact necessary to substantiate the claim, that is, evidence of the Veteran does have a current psychiatric disorder, dysthymic disorder, the evidence is new and material under 38 C.F.R. § 3.156 and the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is reopened.

Claim for Service Connection for Posttraumatic Stress Disorder

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a Veteran engaged in combat with the enemy or the stressor is related to fear of hostile military or terrorist activity and the claimed stressor is related to thereto, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  




As the record establishes that the Veteran participated in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply.  In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Wade v. West, 11 Vet. App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 (1996)).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of posttraumatic stress disorder.

After service on VA examination in April 2003, the VA examiner noted the Veteran served in Vietnam and received a purple heart for wounds from a mortar attack.  The Veteran also was in combat.  The Veteran admitted to nightmares, but he was not really troubled by his military experiences.  The VA examiner concluded that the Veteran did not meet the diagnostic criteria for any psychiatric disorder.

In January 2004, a social worker listed the Veteran's mental health problems as depression, posttraumatic stress disorder, and alcoholism.  The social worker referred the Veteran for further evaluation.  

On further evaluation by a physician, the physician stated there was a clear deterioration in the Veteran's condition.  The physician did not refer to posttraumatic stress disorder.






In September 2004, the Veteran submitted a stressor statement describing an incident in Vietnam where another unit was trapped on a hill and the Veteran felt helpless to come to their aid and later he helped recover the bodies.  

On VA examination in November 2004, the Veteran described his combat experiences, but he stated that his greatest pain came during his first tour in Vietnam when his first wife left him, taking their children.  As for posttraumatic stress disorder, the VA examiner noted the Veteran meet the stressor requirements, but nightmares about Vietnam were not very often but occasional and when pushed, the Veteran recalled the last one occurred in the two weeks prior to the examination.  In addition, the nightmares were not always about service.  He also had occasional but vague experiences about unwanted memories.  The Veteran did not have flashbacks or strong physiological reaction to cues about Vietnam.  The VA examiner concluded the Veteran did not meet the frequency or intensity of re-experiencing the service trauma to qualify for the diagnosis of posttraumatic stress disorder. 

Also the VA examiner stated that the Veteran did try not to think about the war, but he did not make much effort to avoid activities or places that might arouse memories of Vietnam.  For instance, the Veteran could watch a war movie without distress.  The Veteran denied diminished interest or participating in activities or feelings of alienation from non-Veterans.  He denied having a sense of a foreshortened future.  The VA examiner concluded the Veteran did not meet the avoidance criteria required for a diagnosis of diagnosis of posttraumatic stress disorder.

Also the VA examiner stated that the Veteran did not have a sleep problem related to his war experiences, and while the Veteran had symptoms of hypervigilance the symptoms did not occur very often.  The Veteran did have a startle reaction, but he did not experience hyperarousal symptoms to an extent and frequency that met the requirements for a diagnosis of posttraumatic stress disorder.



The VA examiner noted that the Veteran had worked very little since separation, but his work has been limited by physical factors and his psychiatric symptoms were not a factor in his work history.  

The VA examiner stated the Veteran did not have posttraumatic stress disorder, and while the Veteran had symptoms of the disorder, the symptoms were not of a severity, frequency, or intensity to meet the criteria for a diagnosis of posttraumatic stress disorder. 

Analysis

On the basis of the service treatment records, posttraumatic stress disorder was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 3.303(a) is not established.

After service, private and VA records show that the Veteran was not diagnosed with or treated for a mental disorder until many years after his military separation.  In 1995 and 1996, the Veteran was treated for alcohol dependence and an anger disorder.  It was not until January 2004 when the Veteran began to experience depression on a chronic basis.  As noted above, a social worker included posttraumatic stress disorder as a psychiatric problem, but referred the Veteran for a psychiatric evaluation.  On the referral, the VA physician did not identify posttraumatic stress disorder.  

Furthermore, on VA examination in December 2004, specifically to determine whether the Veteran had posttraumatic stress disorder, the VA examiner concluded the Veteran did not meet the DSM-IV criteria.  







Based on the foregoing post-service evidence, there is no evidence that the Veteran has been diagnosed with posttraumatic stress disorder.  By regulation, the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM- IV. 38 C.F.R. § 3.304(f). As the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of posttraumatic stress disorder that conforms to the DSM-IV.  In the absence of proof of present disability, there is no valid claim of service connection for posttraumatic stress disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for the Veteran's statement that he has posttraumatic stress disorder, attributable to service, to the extent that the statement is offered as evidence of the disorder, posttraumatic stress disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis, and the determination as to the presence of posttraumatic stress disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Where, as here, there is a question of medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through specialized education, training, or experience to offer an opinion on a medical diagnosis.  For this reason, the Board rejects the Veteran's statement as competent evidence of a diagnosis that he suffers from posttraumatic stress disorder.


Also, under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As previously explained, by regulation the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 3.304(f).  For this reason, posttraumatic stress disorder is not a simple medical condition that a lay person is competent to identify, and the Board rejects the statements of the Veteran that he has posttraumatic stress disorder because it is not a simple medical condition. Jandreau, 492 F.3d at 1377.

Although the Veteran has credible evidence of the in-service stressors, namely, his combat experiences and a Purple Heart Medal, his not competent to diagnose posttraumatic stress disorder.  In the absence of competent and credible evidence of a current diagnosis of posttraumatic stress disorder, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

As noted, however, the Veteran has been diagnosed with dysthymic disorder due to his depression symptoms and the Board has just re-opened the Veteran's claim of service connection for depression or dysthymic disorder.  The claim of service connection for posttraumatic stress disorder arises from the same psychiatric symptoms as the diagnosed depressive disorder.  Diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.  Rather, the diagnoses need to be considered to determine the nature of the Veteran's current psychiatric condition relative to the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  



Claim for Increase for the Service-Connected Lumbar Spine Disability

Facts 

The Veteran has been service connected for arthritis of the lumbar spine with spinal stenosis (lumbar spine disability) since September 1991 and has been rated at 20 percent disabling since January 1997.  The Veteran filed his current claim for a higher rating in September 2004.  

In January 2004, an MRI of the lumbar spine showed degenerative changes at L2-L3 with a disc bulge and moderate spinal stenosis.  At L3-L4, there was a disc bulge with moderately severe spinal stenosis and at L4-L5, there was a disc bulge with a small disc protrusion with severe spinal stenosis.  There was also a broad based disc protrusion at L5-S1 with severe spinal stenosis. 

In March 2004, a VA neurosurgeon evaluated the Veteran, who had low back pain but no discrete leg pain on either side.  The Veteran did complain of weakness, but the neurosurgeon did not elicit a pattern of exercise related symptoms or clinical signs of neurogenic claudication.  The VA physician concluded the Veteran was not a candidate for surgery and there was no suggestion of radiculopathy.

In March 2004, an EMG and NCS study showed essentially normal sensory and motor nerve conduction of the left lower extremity.  A minimally decreased left peroneal motor conduction velocity and mildly decreased left posterior motor compound muscle action potential amplitude proximally were of unclear significance.  It was noted that there was no electrophysiological evidence for denervation in the left and right lower extremity muscles and in the left lumbar paraspinal muscles from the L3 through S1 levels.

On VA examination in April 2004, forward flexion was to 90 degrees, extension was to 30 degrees, right lateral flexion was to 40 degrees, left lateral flexion was to 30 degrees, and rotation was to 25 degrees, right and left.  


There was slight tenderness in the paravertebral muscles in the thoracic area.  Sensation and deep reflexes were normal.  The Veteran stated that he fell twice in the two weeks prior to the examination, but he did not know why.  It was noted that he could walk a mile to go fishing.  The diagnosis was lumbar disc disease without radiculopathy.  

In November 2004, the Veteran was afforded another VA examination.  At this time, the Veteran complained of neck pain and low back pain.  The low back pain was worse lying down or sitting.  The Veteran could walk a block or walk in the grocery store.   His gait was symmetrical gait and he walked on both his heels and toes.  His volitional range of motion for flexion was 45 degrees and extension was 10 degrees.  Bilaterally, he had lateral bending of 25 degrees and rotational flexion in a seated position of 20 degrees.  The Veteran could not go beyond 45 degrees on the left straight raising test.

The Veteran could sit upright comfortably.  He could walk his fingertips past shin level and at this time lumbar flexion on the gonimeter was 105.  There was no calf or thigh atrophy, muscle wasting, or signs of weakness.  Sensation was intact.  
X-ray showed facet spondylosis at L4-L5 and L5-S1.  Above that level, facets looked normal and the disc heights were normal.  The diagnosis was low back pain, and lumbar facet disease at L4-L5 and L5-S1, which probably caused the low back pain.  There were no signs of radiculitis or radiculopathy or intervertebral disc syndrome.  As to extent and degree of range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance, the VA examiner stated the Veteran had flare-ups when sitting or lying down or in other words, at rest.  The Veteran also volitionally limited motion of lumbar flexion to 45 degrees standing, but when seated, he could bring his fingertips down past mid shin.  The VA examiner stated there was a significant functional impact due to the Veteran's nonorganic pain presentation.





In February 2006, a MRI showed spinal stenosis at L2-L3, L3-L4, L4-L5, and L5-S1.  There also was facet arthopathy with hypertrophy of the ligamentum flavum at each level and a disc bulge at all levels as well as osteophytes.  

In December 2006, the Veteran underwent a surgical decompression consisting of a laminectomy, L2 to S1, and lumbar foraminotomies at L2-L3, L3-L4, L4-L5, and L5-S1.  Before surgery, he complained of severe back pain across the lumbosacral junction, more significant on the left side than the right, and bilateral thigh pain radiating from the back to the anterior aspect of the tibia.  The Veteran's forward flexion allowed him to place his fingertips below the kneecaps.  The report did not express this motion in terms of degrees.  Extension was to 10 degrees.  Another assessment placed the Veteran's preoperative range of motion at 50 percent of normal.  He could stand on his toes and heels easily.  He did not use an assistive device.  In a sitting position, the straight leg raising was negative bilaterally.  Muscle strength was normal and there was no obvious atrophy.  

In February 2007, the Veteran had attempted physical therapy but refused further attempts, asserting that his back needed further healing.  

On VA examination on April 4, 2008, the Veteran stated he had not seen his private surgeon since the previous summer.  He complained low back pain, but he was able to sit or lie down on a couch.  .  

On examination, the Veteran limited flexion to 30 degrees, extension to 20 degrees.  He could bend to the right 20 degrees and 15 degrees to the left.  In a seated position, left rotation was 25 degrees and right rotation was 35.  The examiner performed repetitive motion testing and the range of motion remained static.  

On motor strength testing, the straight leg raising test was limited by hamstring tightness at 55 degrees bilaterally. There was no hypertonicity or spasm in the lumbosacral paraspinal muscles.  No tenderness was noted.  The leg circumferences were equal.  Sensation was intact over all dermatomes.  


X-rays showed a laminectomy from L3 to the sacrum.  The diagnosis was normal residuals from a laminectomy and no signs of radiculopathy before or since the operation.  There also was no evidence of fatigue, weakness, or lack of endurance.  The VA examiner did not see a difference between the examination and the VA examination in November 2004.

In a ratings decision issued in February 2009, the RO awarded 100 percent for the low back disability for the December 2006 surgery for the period from the date of the surgery until February 1, 2007.  Thereafter, the 20 percent rating was assigned from February 1, 2007, until April 4, 2008, the date of the VA examination.  From April 4, 2008, the rating was increased to 40 percent.

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.



The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Under the General Rating Formula, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  General Rating Formula, Note (1).

Under the General Rating Formula, the criterion for a 20 percent rating is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Under the Formula, the criteria for a 40 percent, rating are forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The criterion for the next higher rating, 50 percent, is unfavorable ankylosis of the entire thoracolumbar spine.

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  



The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

The General Rating Formula is applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected.

Ankylosis is a condition in which the lumbar spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, under Diagnostic Code 5243, degenerative joint disease and degenerative disc disease are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  38 C.F.R. § 4.71, Diagnostic Codes 5242 and 5243.  In other words, a separate rating is not assigned under the General Rating Formula and under the Formula for Rating Intervertebral Disc Syndrome for one disability.







The criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the next higher rating, 40 percent, are incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Analysis

On VA examination of April, 2004, flexion was to 90 degrees and the combined range of motion was 240 degrees (90 + 30 + 40 + 30 + 25 + 25). There was no muscle spasm or guarding. And no incapacitating episodes that required bed rest prescribed by and treatment by a physician.

On VA examination of November 2004, flexion was to 45 degrees and the combined range of motion was 145 degrees (45 + 10 + 25 + 25 + 20 + 20). There was no muscle spasm or guarding. And no incapacitating episodes that required bed rest prescribed by and treatment by a physician.

Before April 4, 2008, the medical evidence show that the ranges of flexion of the lumbar spine were to 90 degrees and to 45 degrees with no additional limitation after repetition of movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  As the findings do not more nearly approximate a finding of flexion of the thoracolumbar spine to 30 degrees or less over the time from September 2004 and before April 4, 2008, considering such factors as functional loss due to pain, weakened movement, excess fatigability, painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, a rating higher than 20 percent under the General Rating Formula has not been met.



As for a rating under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician was not shown.

Also under the General Rating Formula, as there was no evidence of objective neurological abnormality, a separate rating for a neurological impairment is not warranted.  The record shows on both VA examinations in April 2004 and November 2004, there was no evidence of sensory or motor impairment. 

For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the lumbar spine disability before April 4, 2008, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. §5107(b).

A Rating Higher Than 40 Percent from April 4, 2008

From April 4, 2008, the records show that on VA examination on April 4, 2008, the Veteran's flexion was to 30 degrees and extension was to 20 degrees.  He could bend to the right 20 degrees and 15 degrees to the left.  In a seated position, left rotation was 25 degrees and right rotation was 35.  He reported no radiating pain.  There was no radiation or change in range of motion with repetition.  Neurological testing revealed intact sensation and normal motor examination. 

Considering such factors as functional loss due to pain and painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, flexion to 30 degrees more nearly approximates the criteria of flexion limited to 30 degrees or less for a 40 percent rating under the General Rating Formula.

In the absence of evidence of unfavorable ankylosis of the entire thoracolumbar spine, the criterion for a rating higher than 40 percent under the General Rating Formula has not been met.



As for a rating under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician was not shown.

Also, the findings do not establish objective neurologic abnormalities to be rated separately rated from the orthopedic manifestations of the lumbar spine disability.

On the evidence of the record, the preponderance of the evidence is against a rating higher than 40 percent for the lumbar spine disability since April 4, 2008, and the benefit- of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).





In this case, the rating criteria reasonably describe the disability levels and symptomatology, which is contemplated by the Rating Schedule under the General Rating Formula.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.

As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Claim for Disability Compensation Under 38 U.S.C.A. § 1511 for Additional Disability Following Left Eye Cataract Surgery by VA in April 2007

The Veteran is seeking disability compensation under 38 U.S.C.A. § 1511 for additional disability following left eye cataract surgery by VA in April 2007.  

In February 2006, the Veteran complained of blurred vision.  The Veteran's visual acuity with correction was 20/40 in the right eye and 20/10 in the left eye.  Examination showed normal findings except each eye had small posterior subscapsular cataracts, which were described as nonsurgical.

In February 2007 on a VA eye evaluation a cataract was found in each eye with the left significantly greater than the right.  The cataracts caused decreased visual acuity. The Veteran's visual acuity with correction was 20/40 with no improvement in the right eye and 20/80 to 20/60 in the left eye.  Tonometry readings were at 15 bilaterally.  The macula, vessels, and peripheral retina were normal.  

The Veteran elected to have the left eye cataract removed.  The Veteran signed an informed consent which listed retinal detachment, dislocation of the lens, glaucoma, uveitis, blindness, loss of the eye, and eye pain, as known risks of the surgery.  The consent form covered the risks and the benefits of the surgery.  An ophthalmic technician attested to witnessing that the Veteran and the physician signed the consent forms.  



The physician also entered his own note that the Veteran consented to cataract removal and lens implantation surgery after the risks and benefits were explained to the Veteran.

In April 2007, the left eye cataract was extracted followed by an intraocular lens implantation.  During the surgery, a small tear was noted in the central posterior capsule.  Viscoelastic was installed to maintain posterior pressure on the vitreous and the rent did not extend.  There was no vitreous loss or vitreous traction noted.  The intraocular lens was v inserted.  The surgery then continued without complication.  By the time the operation ended, the pupil was constricted and there was no papillary displacement by vitreous.

Thereafter, the Veteran at first did well.  The day after the operation, his visual acuity of the left eye was 20/30 without correction.  He had 1 + cell and flare in the left anterior chamber.  Intraocular pressure was 28 in the left eye.  Ten days after the operation, his visual acuity of the left eye was 20/25.  There was slight nasal decentration of the intraocular lens.  Intraocular pressure in the left eye was 14.  One month later, his visual acuity of the left eye was 20/30 and intraocular pressure was 14. 

In June 2007, the Veteran complained of visual field loss of the left eye inferiorly as well as seeing floaters.  Visual acuity had decreased to counting fingers at 5 feet.  A relative afferent papillary defect was seen on the left side.  The interoccular lens as before was noted to have some nasal decentration.  Intraocular pressure of the left eye was 14.  A horseshoe tear with a retinal detachment was seen in the left eye.  

Although it was not clear, there is documentation that the retina was first treated by cyro or laser retinopexy.






In June 2007, the retina detached a second time and was repaired by a private physician.  Following this procedure, the Veteran developed severe periocular pain, elevated intraocular pressure and uveitis of the left eye.  He continued to have problems with elevated intraocular pressure (glaucoma), uveitis (inflammation of the tissues of the eye) and poor vision in the left eye.  The physician who performed the repair noted the complaints of periocular pain, which were not explained by the interoccular pressure or other postoperative findings.

In October 2007, another physician noted the cornea was cloudy and the left eye visual acuity was limited to counting fingers.  The physician noted fine debris and flare floating in the anterior chamber but with little cells and an open angle.  The physician was suspicious the Veteran suffered from photoreceptor debris induced ocular hypertension.  The physician had seen three or four cases of photoreceptor debris induced ocular hypertension.  The cases had always followed complex retina surgeries just as the kind the Veteran had.  The physician concluded that the Veteran's situation was very odd.

Since June 2007, the Veteran developed glaucoma and a persistent inflammation, namely, in the left eye and additional treatment to alleviate the conditions has been unsuccessful.  

In September 2008, VA asked an outside doctor of optometry for an opinion and he concluded that the retinal detachment was less likely than not caused by carelessness, negligence, lack of proper skill, or error in judgment.  

In December 2008, the Veteran had poor vision and chronic left eye uveitis.  

In March 2011, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901, the Board requested an advisory medical opinion from a VA ophthalmologist to review the record and furnish an opinion with respect to whether the left eye glaucoma, poor vision, and chronic uveitis the result of the cataract extraction by VA, 



and, if so, whether the additional disability was caused by carelessness, negligence, lack of proper skill, or similar instance of fault on part of VA in the surgical treatment in April 2007.  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider?  If VA exercised the degree of care that would be expected of a reasonable health-care provider, then, in the alternative, the expert was asked if the addition disability was due to an event not reasonably foreseeable.  

In April 2011 with an addendum dated in June 2011, the VHA expert stated that the tear discovered during the operation was handled properly, as there was no vitreous or vitreous traction was noted during surgery.  Stated another way, VA exercised the degree of care that would be expected of a reasonable health-care provider.  The nasal decentration of the intraocular lens may have been caused by the vitreous coming through the rent in the posterior capsule.  If there was any vitreous traction, it could have contributed to the development of the retinal tears and retinal detachment.

The symptoms that the Veteran experiences currently resulted from the subsequent treatment of the retina detachment.  The disability due to the recurrent retinal detachment was not reasonably foreseeable because the peripheral retina of the left eye was examined before the cataract removal and implantation of intraocular lens surgery and found normal.  Thus, pertaining to informed consent and reasonably foreseeability, the physician agreed the retinal detachment was a known risk and covered in the informed consent that the Veteran signed.  Because there were no pre-operative indications or problems with the retina, the subsequent increased intraocular pressure and uveitis of the left eye were not a direct complication of the cataract surgery by VA, but rather, a direct, unforeseeable complication of the retina detachment repair surgery and virectomy of the Veteran's left eye.






Governing Law and Regulations

As the Veteran's claim under 38 U.S.C.A. § 1151 was received after October 1, 1997, the following statutory and regulatory provisions apply:

When a veteran suffers additional disability as the result of surgical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  

A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).

Under 38 C.F.R. § 3.361, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

Under 38 C.F.R. § 3.361 (c), a claim based on additional disability due to surgical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's surgical treatment caused the additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.

VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  



The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361.

Under 38 C.F.R. § 3.361, whether the proximate cause of an additional disability is an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent. 38 C.F.R. § 3.361(d).

Analysis

The Veteran argues that although the informed consent warned of retinal detachment, the level of post-operative complications, including retinal detachment and pain and other ocular problems, is extreme, that is, beyond what was reasonably foreseeable.

On the question of whether the Veteran had any additional disability as a consequence of the surgery, the record clearly establishes that the Veteran has an additional disability, consisting of interoccular pressure and uveitis as an additional disability.  Uveitis is an inflammation of part or all of the vascular middle coat of the eye.  Norris v. West, 11 Vet. App. 219, 221 (1998).  The symptoms include pain and vision problems.






To the extent the Veteran's statements and testimony are offered as a lay opinion on the questions of fault on the part of VA or on foreseeability, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.1599; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

The Veteran's statements and opinion as a lay person are limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  Thus, the Board finds the Veteran competent to describe his symptoms and the events surrounding treatment and that he is credible.   Here, however, the questions of fault on the part of VA or on foreseeability are not simple medical conditions that can be determined by the Veteran based on inferences gained by his own personal knowledge, that is, perceived through the use of his senses, without specialized knowledge, education, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the questions of fault on the part of VA or on an event not reasonably foreseeable.

For these reasons, the Board rejects the Veteran's lay statements and testimony as competent evidence to substantiate the claim only as to the extent the Veteran is offering an opinion on the questions of fault on the part of VA or on foreseeability. 


The VHA physician and a private optometrist are in agreement in expressing the opinion that the Veteran's post- surgical interocular pressure and uveitis disability were not due to carelessness, negligence, lack of proper skill, or similar instance of fault on part of the VA in providing the treatment, and that VA had exercised the degree of care that would be expected of a reasonable health care provider.

The Board finds the medical opinions to be highly probative.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, there is no competent, independent medical evidence to support the Veteran's assertions regarding questions of fault on the part of VA.

On the question of foreseeability, the only competent medical evidence to address the issue is the VHA physician who concluded that while a retinal detachment was foreseeable, the interoccular pressure and uveitis is a direct, unforeseeable complication of the retina detachment repair surgery and virectomy of the Veteran's left eye.  While that opinion states that the Veteran developed unforeseeable complications resulting in a permanent or chronic condition, the expert also clarifies that the original VA treatment did not directly cause the interoccular pressure and uveitis, but rather, it was directly caused by the pars plana vitrectomy with a laser and gas exchange surgery in June 2007, which was done by a private physician.  Thus, on this basis, the Board finds that VA treatment in April 2007 is, at best, a remote consequence.  Under § 1151, VA is not responsible for remote consequences.  Brown v. Gardner, 513 U.S. 115, 119 (1994).  Furthermore, the intraocular pressure and uveitis of the left eye occurred only as a result of surgery by a private physician and compensation under § 1151 requires that the act causing the disability under § 1151 be done by VA.  38 C.F.R. § 3.361 (f) (activities not performed by VA employee, in a VA facility, or under the Secretary's jurisdiction are not acts within the meaning of § 1151).




ORDER

The claim of service connection for a psychiatric disorder to include depression or dysthymic disorder is reopened, to this extent only the appeal is granted. 

Service connection for posttraumatic stress disorder is denied.

A rating higher than 20 percent before April 4, 2008, and a rating higher than 40 percent from April 4, 2008, for arthritis of the lumbar spine with stenosis is denied

Compensation under 38 U.S.C.A. § 1151 for the additional disability following surgical treatment of the left eye by the Department of Veterans Affairs in April 2007 is denied.


REMAND

The Veteran has been diagnosed with dysthymic disorder.  On VA examination in November 2004, the VA examiner discussed whether the Veteran's dysthymic disorder was related to service, but also discussed how the Veteran's divorce from his first wife affected the Veteran.  

It is not clear to the Board whether the VA examiner's opinion is that the dysthymic disorder is unrelated to service including the events surrounding the Veteran's divorce or was limited to the Veteran's military experiences.  

A disability does not have to derive solely from the performance of duties during service, but can result in service connection if the disability was incurred coincident with service.  38 C.F.R. § 3.303(a).  




In addition, as the claim for depression as secondary to the lumbar spine disability is now reopened, a nexus opinion is necessary to determine if the dysthymic disorder is caused by or aggravated by the service-connected disability of the lumbar spine. 

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder other than posttraumatic stress disorder, namely, dysthymic disorder, is related to the Veteran's experiences in service, including any marital strife.  

Using the same standard, the VA examiner is also asked to determine whether the current psychiatric disorder other than posttraumatic stress disorder is caused by or aggravated by the Veteran's service-connected disability of the lumbar spine.

On the question of aggravation, in formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.


If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether either causation or aggravation cannot be determined because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

2.  After the above development is completed, adjudicate the claim for service connection for a depressive disorder and dysthymic disorder to include as secondary to the service-connected disability of the lumbar spine disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


